constitutional right to counsel is dispositive, and therefore address only
                 this issue on appeal.
                                                   FACTS
                             During the early morning hours of October 3, 2012, Mann was
                 involved in a physical altercation with Jesus Villasenor Melgarejo in
                 Villasenor's home, which left Villasenor injured. According to Mann, the
                 confrontation began after Villasenor made unwanted sexual advances
                 toward him while he was spending the night at Villasenor's home. Mann
                 contends that when he rejected Villasenor's advances, Villasenor would
                 not allow him to leave. Thus, he was defending himself and providing for
                 his escape when he injured Villasenor and took Villasenor's car keys,
                 cellular phone and vehicle. In contrast, Villasenor contends that Mann
                 entered his home through a back door, brandished a gun and a knife, and
                 demanded money and jewelry. When he told Mann he did not have money
                 or jewelry, Mann attacked him and fled with his belongings.
                             The day after the alleged robbery, Officers Jay Simpson and
                 Eric Leavitt went to Mann's parents' home in search of Mann. Upon their
                 arrival, the officers discovered Mann driving Villasenor's vehicle. Officer
                 Simpson took Mann into custody, handcuffed him, and read Mann his
                 Miranda rights. Officer Simpson then began to interrogate Mann. After
                 a brief interrogation, Mann stopped answering questions and Officer
                 Simpson placed Mann in the back of his patrol vehicle. When Officer
                 Simpson retrieved Mann from the patrol vehicle, Mann asked, "When can
                 I talk to a lawyer?" Immediately after making the statement, a
                 handcuffed Mann ran, but was recaptured by Officer Simpson. Mann was
                 again placed in the back of the patrol vehicle. At that point, Officer
                 Simpson chose not to resume his interrogation of Mann.

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e
                            Later, Officer James Monroe arrived at the scene and received
                permission from Officers Simpson and Leavitt to interrogate Mann.
                Officer Monroe then questioned Mann about the location of a gun thought
                to have been used in the robbery.
                            At trial, Officer Monroe testified about what he learned from
                his interrogation of Mann. Specifically, he testified that Mann told the
                officers he wanted to help them locate the gun but did not want anyone to
                get hurt. Additionally, Officer Monroe testified that Mann told him the
                gun was black and no longer in the car, but in North Las Vegas at an
                apartment complex. Finally, Officer Monroe testified to following Officers
                Leavitt and Simpson in their patrol vehicle because Mann, who was in
                their custody, was planning to show the officers where the gun was
                located.
                            Officer Leavitt also testified to information gathered from
                Mann after Mann asked when he could speak to a lawyer. Officer Leavitt
                testified that Mann was planning to show the officers where the gun was
                located. He further testified that as they were driving, Mann identified
                two sets of apartments, but whenever officers proceeded in the direction of
                the apartment, Mann told them that it was in a different direction.
                Officer Leavitt said that eventually they stopped searching for the gun
                and drove Mann to jail.
                                              DISCUSSION
                            This court reviews "the district court's factual finding
                concerning the words a defendant used to invoke the right to counsel' for
                clear error, and `[w]hether those words actually invoked the right to
                counsel' de novo."   Carter v. State, 129 Nev. , , 299 P.3d 367, 370
                (2013) (alteration in original) (quoting United States v. Ogbuehi, 18 F.3d

SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A
                807, 813 (9th Cir. 1994)); Rosky v. State, 121 Nev. 184, 190, 111 P.3d 690,
                694 (2005).
                Invocation of Right to Counsel
                              Miranda v. Arizona requires government officials conducting
                custodial interrogations to advise suspects of their right to remain silent
                and their right to have an attorney present. 384 U.S. 436, 479 (1966).
                When a person invokes his or her right to counsel under Miranda, that
                person can no longer be questioned or interrogated until an attorney is
                provided. Edwards v. Arizona, 451 U.S. 477, 484-85 (1981). "Invocation
                of the Miranda right to counsel 'requires, at a minimum, some statement
                that can reasonably be construed to be an expression of a desire for the
                assistance of an attorney."      Davis v. United States, 512 U.S. 452, 459
                (1994) (quoting McNeil v. Wisconsin, 501 U.S. 171, 178 (1991)).
                              The parties agree to the relevant facts. The words Mann used
                to invoke his right to counsel were: "When can I talk to a lawyer?" Thus,
                we need not consider that issue. Instead, we must determine whether the
                use of those words, when examined in their context, actually invokes the
                right to counsel. Mann argues that his request for an attorney was
                unequivocal and that the district court committed prejudicial error by
                admitting the fruits of the interrogation that followed his request. The
                State contends that Mann's request was made equivocal by the act of
                running and that any error was harmless because the officers' testimonies
                about the firearm did not lead to a conviction of any of the firearm
                charges.
                              In Carter, we recognized that the words "Can I get an
                attorney?" amounted to an unequivocal request for counsel under the
                circumstances. 129 Nev. at , 299 P.3d at 369; see also Alvarez v.
                Gomez, 185 F.3d 995, 998 (9th Cir. 1999) (explaining that "Can I get an
SUPREME COURT
        OF
     NEVADA
                                                      4
(0) I947A
                attorney right now, man?" was an unambiguous request when considered
                together with two other questions regarding counsel); People v. Harris, 552
P.2d 10, 11-12 (Colo. 1976) (holding that "When can I get a lawyer?" was
                unambiguous). We determined that no circumstances present would have
                suggested to a reasonable officer that Carter was requesting anything but
                the aid of an attorney because "[t]here were no other words modifying the
                statement . . like 'might,' maybe,"perhaps,' or 'should' [and] in [no] way
                [did Carter] suggest he was unsure of whether he wanted an attorney."
                Carter, 129 Nev. at , 299 P.3d at 371. We further held that Carter's
                statement asserting that he was merely "concerned" about an attorney,
                made after he unambiguously invoked his right to counsel, "[did] nothing
                to alter our decision." Id. at , 299 P.3d at 371; see Smith v. Illinois, 469
U.S. 91, 100 (1984) ("[U]nder the clear logical force of settled precedent, an
                accused's postrequest responses to further interrogation may not be used
                to cast retrospective doubt on the clarity of the initial request itself.").
                             Applying Carter to the circumstances here, we conclude that
                Mann made an unequivocal request for an attorney. First, Mann's words
                represented an unambiguous request for an attorney. As in Carter, Mann
                did not use any modifying words and did not suggest that he was unsure
                of whether he wanted an attorney. His words were explicit. Additionally,
                Mann's sprint shortly thereafter did nothing to alter his original
                unambiguous request.      See Smith, 469 U.S. at 100. His post-request act
                can be likened to Carter's post-request statement asserting that he was
                merely "concerned" about an attorney. Although we recognize the factual
                difference between Mann's act of running and Carter's statement
                expressing concern, we reach the same conclusion.



SUPREME COURT
         OF
     NEVADA
                                                        5
0) I 9-47A
                             Thus, when considering both the words Mann used and his
                 post-request act of running, we conclude that Mann made an unequivocal
                 request for an attorney and that request should have been honored.
                 Mann's statements, made without having access to counsel, violated the
                 basic tenets of Miranda and were inadmissible.
                 Harmless Error Analysis
                             Miranda violations may be considered harmless, depending on
                 the context of the case.   Guyette v. State, 84 Nev. 160, 168,438 P.2d 244,
                 249 (1968). We cannot say here that the officers' testimonies disclosing
                 information obtained in violation of Mann's Miranda rights were harmless
                 beyond a reasonable doubt. See Carter, 129 Nev. at , 299 P.3d at 372
                 (requiring admission of confession obtained in violation of Miranda to be
                 harmless beyond a reasonable doubt (emphasis added)). It is possible that
                 the erroneous admission of the officers' testimonies contributed to Mann's
                 conviction. A reasonable jury may have interpreted the officers'
                 testimonies to Mann's statements acknowledging the location of the gun
                 as a confession to the crimes alleged, especially given that Villasenor
                 claimed Mann robbed him at gunpoint and Mann claimed that he did not
                 have a gun. In this context, where the facts of the alleged robbery are
                 intertwined with possession of the gun, the extent of the jury taint cannot
                 be known. Therefore, the fruit of the interrogation conducted after Mann
                 unequivocally invoked his right to counsel was admitted in error and was
                 not harmless beyond a reasonable doubt.




SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 194'A    e
                                 Based on the foregoing, we ORDER the judgment of the
                     district court REVERSED AND REMAND this matter to the district court
                     for proceedings consistent with this order.




                                                                                 J.
                                                         Parraguirre


                                                       c-   De.        14)       J.
                                                         Douglas




                     cc:   Hon. Valerie Adair, District Judge
                           Clark County Public Defender
                           Attorney General/Carson City
                           Clark County District Attorney
                           Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                            7
ill) 1947A    agb,